OSCN Found Document:IN RE: APPROVAL OF PROPOSED STANDARDS OF PRACTICE

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN RE: APPROVAL OF PROPOSED STANDARDS OF PRACTICE2016 OK 32Decided: 03/21/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 32, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


IN RE: APPROVAL OF PROPOSED STANDARDS OF PRACTICE FOR ATTORNEYS REPRESENTING PARENTS IN JUVENILE COURT



ORDER

The Court has reviewed the proposed Oklahoma standards of practice for attorneys representing parents in juvenile court, submitted by the Juvenile Justice Oversight Committee. The attached proposed standards are hereby adopted, effective immediately.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 21st day of March, 2016.

/s/CHIEF JUSTICE


ALL JUSTICES CONCUR



Standards of Practice for Attorneys Representing Parents in Juvenile Court
 

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.